Citation Nr: 0210214	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  96-40 059	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating for 
hypothyroidism, rated as 10 percent disabling from February 
2, 1994, and as 30 percent disabling from June 6, 1996.

2.  Entitlement to a higher initial rating for a skin 
condition of the feet, rated as 10 percent disabling from 
February 2, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from July 2, 1986 to February 
1, 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by 
which the Buffalo VA RO granted service connection for 
hypothyroidism and athlete's foot, and evaluated them as 10 
percent and noncompensably disabling, respectively.  The 
effective date for each was set as February 2, 1994.

In December 1997 the Board remanded this matter for 
additional development.  By a May 2001 rating decision the RO 
increased the evaluation for hypothyroidism to 30 percent 
disabling, effective June 6, 1996.  In that same decision, 
the RO increased the evaluation for athlete's foot to 10 
percent, effective from February 2, 1994.  

Although the rating of the veteran's disability has been 
increased since the appeal began, in the absence of a 
specific declaration from the veteran, the Board presumes 
that she seeks the maximum benefit.  Therefore, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993); West v. 
Brown, 7 Vet. App. 329 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
issues currently under consideration were placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Board has characterized them as 
set forth on the preceding page.


FINDINGS OF FACT

1.  The veteran has complained of feeling tired and sluggish, 
weight gain, fatigue, decreased concentration, poor memory, 
alopecia, and dry skin, but myxedema or decreased levels of 
thyroid hormones (T4 and/or T3) have not been objectively 
shown.  She has had an episode of constipation, but no muscle 
weakness or weight gain attributable to hypothyroidism.  

3.  The veteran's athlete's foot is manifest by constant 
itching, with objective evidence of pallor, whiteness, 
maceration and minimal scaling, but no ulceration or 
extensive exfoliation or crusting, or systemic or nervous 
manifestations, or exceptional repugnance.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypothyroidism from February 2, 1994 to June 6, 1996 have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7903 (1995).

2.  The criteria for an evaluation in excess of 30 percent 
for hypothyroidism from June 6, 1996 have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.119, 
Diagnostic Code 7903 (2001); 38 C.F.R. §§ 4.7, 4.14, 4.119, 
Diagnostic Code 7903 (1995).

3.  The criteria for a 30 percent rating for athlete's foot 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of her disabilities is 
not contemplated by the assigned evaluations.  In particular, 
the veteran contends that a 60 percent evaluation should be 
awarded for her service-connected hypothyroidism.

Disability evaluations are determined by applying a schedule 
of ratings, which is based on the average impairment of 
earning capacity caused by a given disability.  See 
38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  See 
38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

Since this appeal originated from the veteran's disagreement 
with the original assignment of a rating for the 
disabilities, the Board considers the severity of the 
disabilities during the entire period from the initial 
assignment of a rating to the present time.  See Fenderson, 
supra.

I.  Higher Initial Rating for Hypothyroidism

As mentioned above, the RO evaluated the veteran's 
hypothyroidism as 10 percent disabling from February 2, 1994 
under Diagnostic Code 7903 (1995) and 30 percent disabling 
from June 6, 1996 under Diagnostic Code 7903 (2001).  
Therefore, the Board addresses each time period separately.  
Because VA revised the criteria for evaluating 
hypothyroidism, effective June 6, 1996, the Board must 
determine whether the revised version is more favorable to 
the veteran.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, even if the Board finds the revised version more 
favorable, the reach of the new criteria can be no earlier 
than the effective date of that change. VAOPGCPREC 3-2000 
(2000).  In this case, VA must consider the claim pursuant to 
the former criteria during the course of the entire appeal, 
and since June 6, 1996, under the revised criteria, applying 
whichever is more favorable to the veteran.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The evidence pertinent to the hypothyroidism evaluation 
includes the report of a March 1995 VA examination.  That 
report shows no masses in the neck or thyroid, a pulse of 80 
beats per minute and an overall impression of hypothyroidism 
supported by clinical evidence.  The evidence also includes a 
medical provider's February 1995 statement made after an 
examination conducted in connection with a New York State 
disability determination.  The statement reports complaints 
of feeling tired and sluggish, weight at 214 pounds, pulse at 
104 beats per minute, clear, warm and dry skin.  There was no 
clinical evidence of lid lag in the eyes and the neck was 
supple, with no evidence of thyroid abnormality.  The 
examiner reported weight gain, fatigue, and decreased 
concentration.  Deep tendon reflexes were brisk bilaterally.  
The impression was of hypothyroidism with need for 
replacement therapy.  A mental examination report was also 
conducted in February 1995.  The veteran was tested and the 
results were characterized as falling within the average 
range of abilities, with some difficulties in attention and 
concentration, but no cognitive impairment.  The report 
indicates that the veteran reported her symptoms as weight 
gain, poor concentration, poor memory, fatigue, lack of 
energy, and little initiative.  

VA progress notes show treatment in January 1995 for symptoms 
of dyspnea, depression, low energy, fatigue, alopecia, dry 
skin and tinnitus.  A February 1995 VA clinical record 
reports the veteran's lab results as free T4 at 1.1 
(reference range of .7 to 1.8).  In April 1995 the T4 level 
was 1.1, in June 1995 it was 1.5, in October 1995 it was 1.0, 
in January 1996 it was 1.1, and in April 1996 it was 2.9.

With respect to the period of time after the 1996 change to 
the criteria, the evidence includes VA medical records 
showing July 1996 laboratory results of free T4 at 1.83 
(designated as high) and T3 at 114 (reference range of 100 to 
200).  A report of a VA examination conducted in October 1996 
shows no psychomotor retardation, intact cognition, and good 
insight and judgment.  A laboratory report from February 1997 
shows free T4 at 1.85 (designated as high) and T3 at 123.  

A VA examination report dated in June 1997 reflects 
complaints of weight gain, no energy, feeling tired all the 
time, poor concentration, forgetfulness, and mood swings, but 
no intolerance of heat or cold and no constipation.  The 
veteran reported frequent bilateral frontal headaches.  The 
examiner described the veteran as an overweight female with a 
"moon face," a pulse at 76 beats per minute, with no 
palpable masses or nodules in the thyroid area.  The examiner 
noted that the veteran's laboratory results of April 1997 
showed free T4 at 1.94.  The impression was active 
hypothyroidism.  A VA mental examination report dated in 
December 1998 shows the veteran as alert, calm, cooperative, 
oriented in all three spheres, and with an appropriate 
affect.  Affect was described as mildly flat and there was 
psychomotor retardation.  Behavior was appropriate, although 
she presented issues in a deliberate slow manner, which could 
not be classified as sluggishness.  

A November 1998 VA examination report shows complaints of the 
veteran feeling tired all the time, having dry skin, cold 
hands, and hair loss.  She reported being very stressed by 
the weight gain and the expense of going to weight loss 
clinics, and infertility.  A summary of serology reports 
reflects T4 at 2.55 in July 1997, at 1.15 in September 1997, 
at 1.43 in December 1997, and at 1.82 in November 1998.  An 
April 2000 progress note shows complaints of fatigue, 
constipation, and memory loss.  At that time the veteran 
reported weight gain.  A small palpable goiter in the neck 
was observed.  

Under the new schedular criteria, a 10 percent rating 
requires fatigability or continuous medication for control.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (2001).  A 30 percent 
rating requires fatigability, constipation, and mental 
sluggishness.  Id.  A 60 percent rating requires muscular 
weakness, mental disturbance, and weight gain.  Id.  And, a 
100 percent rating requires cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute) and sleepiness.  Id.

The criteria in effective prior to those listed above 
provided for a 10 percent rating for moderate hypothyroidism 
with fatigability or when there was a need for continuous 
medication.  38 C.F.R. § 4.119, Diagnostic Code 7903 (1995).  
A 30 percent rating required moderately severe 
hypothyroidism, sluggish mentality and other indications of 
myxedema, decreased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assays).  Id.  A 60 percent rating 
required severe hypothyroidism, the symptoms under the 
criteria for "pronounced" hypothyroidism being somewhat less 
marked, decreased levels of circulating thyroid hormones (T4 
and/or T3, by specific assays).  Id.  And, a 100 percent 
rating required pronounced hypothyroidism with a long history 
and slow pulse, decreased levels of circulating thyroid 
hormones (T4 and/or T3, by specific assays), sluggish 
mentality, sleepiness, and slow return of reflexes.  Id.

The Board finds that during the period from February 2, 1994 
to June 5, 1996, the veteran's hypothyroidism more nearly 
approximates the criteria for the 10 percent rating under 
Diagnostic Code 7903 (1995).  At the outset, the Board notes 
that the only criteria applicable during this period were 
those existing prior to the June 6, 1996 changes.  Applying 
these criteria, the Board observes that although the veteran 
reported experiencing dry skin, the physical examination 
revealed no swelling of skin or lips, no thickened nose, and 
does not otherwise suggest the existence of myxedema.  
Further, while the veteran reports experiencing some fatigue, 
decreased concentration, and low energy during this period, 
the evidence shows her thought process to be normal with no 
cognitive impairment.  Moreover, the evidence does not show 
decreased levels of T3 and T4 during this period.  Absent 
indications of myxedema or decreased hormone levels, a higher 
rating is not warranted.  Consequently, the higher 30 percent 
evaluation is not warranted.

With respect to the later period, because the newer version 
of Diagnostic Code 7903 is more favorable to the veteran, it 
applies.  In this regard, the Board finds that the evidence 
does not show a slow pulse, sluggish mentality, slow 
reflexes, or decreased levels of T4 and/or T3 thyroid 
hormones.  Consequently, a higher rating would not be 
warranted under the old version of the regulation.  Under the 
new version, the symptoms of the veteran's hypothyroidism do 
not more nearly approximate a higher 60 percent rating.  On 
this point, while there is evidence of the veteran's weight 
problems, the Board is persuaded by an April 2001 VA 
examiner's opinion that the initial weight gain during 
service may have represented a response to the 
hypothyroidism, but the later persistent obesity and weight 
gain thereafter cannot be associated with the thyroid 
condition.  This opinion is consistent with the lack of 
showing of decreased thyroid hormones over the years.  
Additionally, there is no objective indication of muscle 
weakness.  Based on this evidence, and because there must be 
muscular weakness, mental disturbance, and weight gain in 
order to grant the 60 percent rating, see Diagnostic Code 
7903 (2001), a rating in excess of 30 percent is not 
warranted.  The claim for a higher rating for hypothyroidism 
is denied.

II.  Higher Initial Rating for Athlete's Foot

As noted above, the RO evaluated the veteran's service-
connected athlete's foot as 10 percent disabling under 
Diagnostic Code 7813 for dermatophytosis.  That disorder is 
to be rated as eczema under Diagnostic Code 7806.  38 C.F.R. 
§ 4.118.

Diagnostic Code 7806 for eczema provides a 50 percent rating 
where there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if the 
disorder is exceptionally repugnant.  A 30 percent rating 
applies where there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 10 percent 
rating applies if there is exfoliation, exudation or itching 
involving an exposed surface or extensive area.  A non-
compensable rating applies if the manifestations are slight, 
if any, exfoliation, exudation, or itching, if on a non-
exposed surface or a small area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

The report of the March 1995 VA examination shows a history 
of chronic, recurring, athlete's foot which is amenable to 
Tinactin.  Examination shows athlete's foot between the first 
and second toes on both feet.  

In a July 1996 statement the veteran related she suffered 
from severe athlete's foot for the past five years.  
According to the veteran, the condition is quite severe, with 
constant itching and discomfort.  She reports having 
athlete's foot on both feet between all her toes, covering 
the whole bottom of her feet and continuing up the heels.  
The area between her toes are regularly cracked, bleeding and 
flaky.  Large pieces of skin peel off the bottom of her 
heels.  She reports that it is painful and repugnant.  

The report of a November 1998 VA examination reveals pallor, 
whiteness and maceration of the skin between the toes.  At 
that time, the veteran reported involvement of the sides of 
the feet and soreness on the bottom of the feet upon standing 
after lying down, and difficulty walking.  The examiner noted 
minimal scaling and some thickening of the skin with calluses 
in that area. 

The Board finds that a higher (30 percent) rating is 
warranted.  While not documented by each examiner who 
evaluated the veteran, it appears fairly clear that she has 
problems with constant itching.  It was specifically reported 
by the veteran in July 1996, and while not noted in November 
1998, the veteran continued to complain of similar problems.  
Resolving reasonable doubt in the veteran's favor on this 
point, the Board finds that she has experienced constant 
itching since the award of service connection, which problem 
qualifies her for a 30 percent rating.  

A higher (50 percent) rating is not warranted because she 
does not experience ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  Consequently, the Board concludes 
that a 30 percent rating is warranted since the award of 
service connection, but no more.

(The Board is cognizant of changes that will soon occur with 
respect to the rating criteria for rating diseases of the 
skin.  67 Fed. Reg. 49590 (July 31, 2002) (effective from 
August 30, 2002).  Nevertheless, because these changes are 
not effective as of the date the veteran's case was 
considered by the Board-August 20, 2002-no action will be 
taken with respect to these criteria.)

III.  Veterans Claims Assistance Act of 2000

In reaching these conclusions, the Board acknowledges the 
notice requirements and duty-to-assist obligations prescribed 
by the Veterans Claims Assistance Act of 2000 (Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), as implemented by VA regulations.  66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
addition to discarding the requirement that a claim be well 
grounded for the duty-to-assist provisions to be triggered, 
the changes imposed certain notice obligations on VA. 

The RO notified the veteran and her representative of the 
changes in the law by letter dated in June 2001, as well as 
the responsibilities associated with obtaining evidence on 
behalf of the veteran.  The Board is not aware of any 
potentially relevant outstanding records related to the 
issues on appeal or of any notice requirements that were not 
met.  A VA examination was provided to the veteran in 
November 1998 in response to the Board's December 1997 
remand.  Therefore, the Board finds that the duties under the 
Act have been met. 



ORDER

Entitlement to a rating higher than 10 percent from February 
2, 1994, or a rating higher than 30 percent from June 6, 
1996, for hypothyroidism is denied.

Entitlement to a higher (30 percent) initial rating for 
athlete's foot is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

